Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on November 23, 2021.

2. Claims 1-20 have been examined. 

Response to Arguments
3. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Objection
4. In the claim version filed April 23, 2020, claim 2 is a method claim. However, in the present amendment, claim 2 becomes a medium claim and is objected to.

Allowable Subject Matter
5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 4 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 3, wherein identifying the first parameter further comprises: in response to determining that the request does not include the patch function, assigning a default patch function to the first variable,” which are not found in the prior art of record.
Incorporating intervening claim 3 and claim 4 into claims 1, 9, and 17 would put the case in condition for allowance.

6. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 6 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 5, wherein identifying the second parameter further comprises: in response to determining that the request does not include the target path a target path for the object, determining whether a micro-profile configuration includes the target path; and in response to determining that the micro-profile configuration includes the target path, assigning the target path to the second variable,” which are not found in the prior art of record.
Incorporating intervening claim 5 and claim 6 into claims 1, 9, and 17 would put the case in condition for allowance.
Claim 7 depends on claim 6 and is also allowable.

7. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 8 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 1, wherein the operation to calculate the location of the target resource object comprises a resource function selected from a resource object class in view of the first variable and the second variable,” which are not found in the prior art of record.
Incorporating claim 8 into claims 1, 9, and 17 would put the case in condition for allowance.


Claim Rejections – 35 USC §103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. Claims 1-3, 5, 9-11, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Oracle Cloud, Accessing Business Objects Using REST APIs,” published March 2019 (hereafter “Oracle Cloud”) in view of US 2018/0336190 to Ishida (hereafter “Ishida”).

Claim 1. 
Oracle Cloud discloses a method comprising:
receiving, by an application server, a request to modify a target resource object stored at the application server (page 4-33, update a resource item stored at a server);
identifying, from the request, a first parameter corresponding to a patch target method (page 4-33, identify a HTTP method as a PATCH method) and 
a second parameter corresponding to a path of the target resource object (page 4-33, location/path matched with DepartmentId 15, location/path matched with DepartmentName);
executing, by a processing device of the application server, an operation to calculate a location of the target resource object at the application server in view of the first and second parameters (page 4-33, calculate/search for the location/path, if found then update/change the department name).

Oracle Cloud does not disclose assigning the first parameter to a first variable and the second parameter to a second variable.
 assigning the first parameter to a first variable and the second parameter to a second variable (0005).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Ishida’s teaching into Oracle Cloud‘s teaching to calculate results in view of the first and second variables. One would have been motivated to do so to calculate intermediate results before calculating final results as discussed by Ishida (0027, 0073, 0076, 0122).

Claim 2. 
Oracle Cloud discloses the method of claim 1, further comprising: modifying the target resource object in view of the request, wherein the request comprises an http request to patch a JSON file, a string object, or an XML file (pages 1-3, 2-4, 4-34).

Claim 3. 
Oracle Cloud discloses the method of claim 1, wherein identifying the first parameter comprises: determining whether the request includes a patch function; and in response to determining that the request includes the patch function (page 4-31, whether the request includes a POST function, page 4-33, whether the request includes a PATCH function, page 4-35, whether the request includes a DELETE function).
Oracle Cloud does not disclose assigning the patch function to the first variable.
However, Ishida further discloses assigning the first parameter to the first variable (0005).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Ishida’s teaching into Oracle Cloud‘s teaching to assign the patch function to the first variable. One would have been motivated to do so to calculate intermediate results before calculating final results as discussed by Ishida (0027, 0073, 0076, 0122).

Claim 5. 
 the method of claim 1, wherein identifying the second parameter comprises: determining whether the request includes a target path for the object; and in response to determining that the request includes the target path.
Oracle Cloud does not disclose assigning the second parameter to the second variable.
However, Ishida further discloses assigning the second parameter to the second variable (0005).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Ishida’s teaching into Oracle Cloud‘s teaching to assign the target path to the second variable. One would have been motivated to do so to calculate intermediate results before calculating final results as discussed by Ishida (0027, 0073, 0076, 0122).

Claims 9-11, and 13.
Claims 9-11 and 13 are system versions, which recite(s) the same limitations as those of claims 1-3 and 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 9-11 and 13.

Claims 17, 18, and 20.
Claims 17, 18, and 20 are medium version, which recite(s) the same limitations as those of claims 1-3 and 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 17, 18, and 20.

Conclusion
10. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 

11. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192